DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2022. 
Claim Objections
Claim 6 is objected to because of the following informalities: line 11 recites “materials_applied” when it should be “materials applied”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cooling member and cooling the applied first elastic resin material to the first temperature range by the cooling member such that the first elastic resin material is solidified in claim 1. Cooling member is a generic placeholder however, the cooling member structure is discussed in [0067] and this limitation is being interpreted in light of the disclosed structure: “the cooling roller 30 is a cooling member”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “discharging the first elastic resin material from each of a plurality of the first discharge ports.” Claim 1 recites a first discharge port but in the singular form. It is unclear how the discharge port is plural in claim 3 when claim 1 (claim 3 depends on claim 1) is singular and if a plurality of discharge port is referring to the same port disclosed in claim 1 or different ports. Claim 4 depends on claim 3 directly/ indirectly includes all the limitation of claim 3 and is hence also rejected. Clarification/correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JP39017448 B, herein referred to as ‘448. 
Regarding claim 1, JP39017448 B teaches an elastic sheet manufacturing method (pg. 1. Column 1, First paragraph) comprising: a first step involving heating a first elastic resin material to a temperature higher than a first temperature range in which the first elastic resin material elastically deforms (pg. 1 column 2 paragraph 2), such that the first elastic resin material is molten (pg.1 column 2 paragraph 2), the first elastic resin material being composed mainly of a first thermoplastic elastic resin (pg. 1 column 1 paragraph 2); a second step involving discharging the molten first elastic resin material in a fibrous (pg.1 column 2, paragraph 2) or linear form from a first discharge port (nozzle 24; pg. 1 column 2. Paragraph 2, figure 6); and a third step involving applying the first elastic resin material, which has been discharged from the first discharge port (24), in a net form (figure 2) to a cooling member (plate like or cylindrical molding carrier (pg.1 column 2 paragraph 2), and cooling the applied first elastic resin material to the first temperature range by the cooling member such that the first elastic resin material is solidified [claim 1].
Regarding claim 2, ‘448 teaches as for the limitation wherein the second step involves discharging the first elastic resin material in a linear form (figures 1, 6 and 8; pg.1 column 2, paragraph 2), and the third step involves applying the first elastic resin material, which has been discharged in the linear form, in a serpentine pattern or a spiral pattern to the cooling member (pg. 3 column 1 paragraphs 1-2). 
Regarding claim 3, ‘448 teaches  wherein the second step involves discharging the first elastic resin material from each of a plurality of the first discharge ports (24, figures 6 and 8), and the third step involves applying the first elastic resin materials, which have been discharged from the first discharge ports (24), to the cooling member (upright flat plate-like or cylindrical molding carrier; claim 1) such that the first elastic resin materials partially overlap with each other (figures 2 and 3; pg.1 column 2 paragraphs 3 and 4).
Regarding claim 6, ‘448 teaches the first step includes a first sub-step involving heating second elastic resin materials (pg.1 column 1 2nd paragraph discloses multiple thermoplastic materials and claim 1 mentions at least one which indicates multiple thermoplastic resin) each composed mainly of a second thermoplastic elastic resin, to a temperature higher than a second temperature range in which the second elastic resin materials elastically deform (claim 1, pg.1 column 2 paragraph 2), such that the second elastic resin materials are molten (pg.1 column 2 paragraph 2), the second step includes a second sub-step involving discharging the molten second elastic resin materials in a linear form from a plurality of second discharge ports (pg.1 column 2 paragraph 2, figures 6 and 8 show multiple nozzles 24) , and the third step includes a third sub-step involving applying the second elastic resin materials, which have been discharged from the second discharge ports (24), in a linear form (figures 6 and 8 show linear form; pg.1 column 2 second paragrah) to the cooling member (plate like or cylindrical molding carrier (claim 1)) such that the second elastic resin materials are in parallel with each other and overlap with the first elastic resin material or materials-applied to the cooling member (pg.1 column 2, paragraph 2 and figure 2) , and cooling the applied second elastic resin materials to the second temperature range by the cooling member such that the second elastic resin materials are solidified (claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP39017448 B, herein referred to as ‘448, and in view of Sabee (US4013816A)
Regarding claims 4 and 5, ‘448 is silent to wherein the second step involves discharging the first elastic resin materials from the first discharge port such that each amount of the first elastic resin materials discharged from one or plural of the first discharge ports differs from each amount of the first elastic resin materials discharged form the other of the first discharge ports and the second step involves periodically changing an amount or amounts of the first elastic resin material  or materials to be discharged. However, analogous elastic sheet manufacturing art, Sabee, discloses varying polymer amounts in order to adjust the speed (column 3 lines 40-49 and column 4 lines 44-48). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by ‘448 to include discharging the first elastic resin materials from the first discharge port such that each amount of the first elastic resin materials discharged from one or plural of the first discharge ports differs from each amount of the first elastic resin materials discharged from the other of the first discharge ports and the second step involves periodically changing an amount or amounts of the first elastic resin material  or materials to be discharged as taught by Sabee, in order to adjust the speed of discharging elements. 
Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP39017448 B, herein referred to as ‘448, and in view of Welch (US 20020104608 A1).
Regarding claims 7 and 9, ‘448 teaches the elastic sheet manufacturing method according to claim 1, wherein the first step includes a first sub-step involving heating a second elastic resin material( pg.1 column 1 2nd paragraph discloses multiple thermoplastic materials and claim 1 mentions at least one which indicates multiple thermoplastic resin) each composed mainly of a second thermoplastic elastic resin, to a temperature higher than a second temperature range in which the second elastic resin materials elastically deform (claim 1, pg.1 column 2 paragraph 2), which is composed mainly of a second thermoplastic elastic resin, to a temperature higher than a second temperature range in which the second elastic resin material elastically deforms (claim 1), such that the second elastic resin material is molten (pg.1 column 2 paragraph 2), the second step includes a second sub-step involving discharging the molten second elastic resin material in a linear or fibrous form from a second discharge port (24 has multiple nozzles, so one nozzle is the first discharge port and the other nozzle is the second discharge port) [0034-0035, 0038];
 and the third step includes a third sub-step involving delivering the first elastic resin material or materials, which has or have been cooled to the first temperature range such that the first elastic resin material or materials is or are solidified (claim 1), out of the cooling member (plate like or cylindrical molding carrier (claim 1)), applying the second elastic resin material, which has been discharged from the second discharge port (24), and cooling the applied second elastic resin material to the second temperature range by the additional cooling member such that the second elastic resin material is solidified (claim 1) in a linear or net form (see figure 2) such that the second elastic resin material overlaps with a portion or portions of the first elastic resin material or materials (pg.1 column 2 paragraph 2-3)
However, ‘448 is silent to causing the first elastic resin material or materials to pass along an additional cooling member. Nonetheless, it is conventionally known in the art to use additional cooling members. Analogous elastic sheet manufacturing art, Welch, discloses “chilled positioning roller 12 ensures proper alignment through the remainder of the system as it spreads the filaments. As the filaments travel over the surface of chilled positioning roller 12, they are cooled and solidified as they travel towards and over the chilled surface of first chilled roller 13” [0086]. Therefore, ‘448 is teaching additionally cooling members which help aligned the filaments. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by ‘448 to include additional cooling members, as taught by Welch, to ensure proper aligned of the sheets. 
Claim 9 further recites in the preamble, a stretchable composite sheet manufacturing method comprising laminating and bonding an elastic sheet to a first nonwoven fabric, the elastic sheet being manufactured by any one of the elastic sheet manufacturing. Applicant is reminded when reading the preamble in the context of the entire claim, the recitation  ” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim(s) 8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP39017448 B, herein referred to as ‘448, and in view of Ashraf (US 2006/0083893 A1). 
Regarding claim 8, ‘448 is silent to laminating and bonding an elastic sheet to a first nonwoven fabric. However, Analogous elastic sheet manufacturing art, Ashraf, teaches the elastic sheet can be laminated and bonded to a nonwoven fabric [0051-0052]. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated laminating and bonding an elastic sheet to a first nonwoven fabric as taught by Ashraf into the method taught by ‘448 for the benefit of producing items such as diapers [0054]. 
Regarding claim 10,  ‘448 is silent to laminating a second nonwoven fabric to the elastic sheet and the first nowoven fabric such that the elastic sheet is sandwiched between the first nonwoven fabric and the second nonwoven fabric, and bonding the second nonwoven fabric to at least either one of the elastic sheet and the first nonwoven fabric. However, Analogous elastic sheet manufacturing art, Ashraf, teaches the elastic sheet can be laminated and bonded to a nonwoven fabric [0055]. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated laminating and bonding an elastic sheet to a first nonwoven fabric as taught by Ashraf into the method taught by ‘448 for the benefit of producing items such as diapers [0054]. 
Regarding claim 11, Ashraf teaches comprising ultrasonically bonding the elastic sheet to the first nonwoven fabric at a plurality of locations away from each other [0052]. 
Regarding claim 12, Ashraf teaches stretching the elastic sheet [0063], and laminating and bonding the elastic sheet in a stretched state to the first nonwoven fabric [0064].
Regarding claim 13, Ashraf teaches comprising laminating and bonding the elastic sheet to the first nonwoven fabric, and then stretching the elastic sheet together with the first nonwoven fabric [0063-0064].
Regarding claim 14, Ashraf teaches comprising laminating and bonding the elastic sheet to the first nonwoven fabric stretchable in at least one direction, such that the one direction in which the first nonwoven fabric is stretchable is perpendicular to a direction in which the elastic sheet is to be stretched as depicted in figure 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kurokawa et al (US 2017/0036376 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754